:

AO 245B (Rev, oa Judgment j ina Criminal roy Case (Modified)

UNITED STATES DISTRICT COURT.

* SOUTHERN DISTRICT OF CALIFORNIA

United States of America
Vv,

Emilio Torres-Flores

REGISTRATION NO, 85752298

THE DEFENDANT: _
pleaded guilty to count(s) 1 of Complaint

[1 was found guilty to count(s)

YL
Page 1 of i

JUDGMENT IN A CRIMINAL CASE

(For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-22362

| Emily Crowley Bahr

Defendant's Altorney

 

 

 

 

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

after a plea of not guilty.
Title & Section Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor)

L] The defendant has been found not guilty on count(s)

Count Number(s)

 

‘LD Count(s)

dismissed on the motion of the United States.

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
&% TIME SERVED | co

Assessment: $10 WAIVED Fine: WAIVED

 

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
C1 Court recommends defendant be deported/removed with relative,

 

 

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's ‘economic circumstances.

Wednesday, June 12, 2019
Date of Umposition of Sentence

a

HONORABIJE ROBERT N. BLOCK

oP 7
Received eo
JBUSM () -

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy

3:19-mj-22362

 

 

crs
